
	
		I
		112th CONGRESS
		2d Session
		H. R. 5834
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require each State receiving assistance under the
		  Higher Education Act of 1965 to charge in-State tuition rates at public
		  institutions of higher education in the State to the dependent children of
		  individuals who have served on active duty for at least 15 years and whose
		  domicile is in the State.
	
	
		1.Short titleThis Act may be cited as the
			 National Education for Service
			 Heritage Act.
		2.In-state tuition
			 rates for dependent children of individuals who have served on active duty for
			 at least 15 years
			(a)AmendmentsSection
			 135 of the Higher Education Act of 1965 (20 U.S.C. 1015d) is amended—
				(1)in the heading, by
			 inserting after dependent
			 children the following: , and for dependent children
			 of individuals who
			 have served on active duty for at least 15 years;
				(2)in subsection
			 (a)—
					(A)in the heading, by
			 striking Requirement and inserting
			 Requirements;
					(B)by striking
			 In the and inserting the following:
						
							(1)Members on
				active dutyIn
				the
							;
				and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)Individuals who
				have served on active duty for at least 15 yearsIn the case of an individual who has served
				on active duty for at least 15 years in the aggregate and whose domicile is in
				a State that receives assistance under this Act, such State shall not charge
				any dependent child of such individual tuition for attendance at a public
				institution of higher education in the State at a rate that is greater than the
				rate charged for residents of the State
							;
				and
					(3)in subsection
			 (b)—
					(A)by inserting
			 or a dependent child of an individual who has served on active duty for
			 at least 15 years in the aggregate before pays tuition;
			 and
					(B)by inserting
			 , in the case of a member of the armed forces, after
			 notwithstanding.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect at
			 each public institution of higher education in a State that receives assistance
			 under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) for the first
			 period of enrollment at such institution that begins after the 90-day period
			 beginning on the date of enactment of this Act.
			
